UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-148076 RAPTOR TECHNOLOGY GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 20-8-182 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 7064 Sampey Road Groveland Florida 34736 321-274-9675 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x Number of common shares outstanding at September 30, 2011 was 70,346,538. Table of Contents Table of Contents PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements. 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Result of Operations. 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4.Controls and Procedures. 20 PART II – OTHER INFORMATION 20 Item 1.Legal Proceedings. 20 Item 1A.Risk Factors. 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3.Defaults Upon Senior Securities. 20 Item 4.[Removed and Reserved] 20 Item 5.Other Information. 20 Item 6.Exhibits 21 EXPLANATORY NOTE On January 3, 2011, the Registrant [formerly Giddy-Up Productions, Inc., a Nevada Corporation] changed its name from Giddy-Up Productions, Inc. to Raptor Technology Group, Inc. (“RAPT”) in anticipation of the reorganization withRaptor Fabrication and Equipment, Inc., a Florida Corporation (“RFAB”). On June 30, 2011, the parties completed the Plan of Merger and Reorganization and directed management to file any required documentation to complete the merger as of that date. All parties have undertaken to make all required share/ownership exchanges and issuances effective as of that date. All business operations of Raptor Fabrication and Equipment, Inc., a Florida Corporation continue and have become the operations of Raptor Technology Group, Inc. (the “Company”), however the separate existence of Raptor Fabrication and Technology, Inc. ceased to exist as a result of being the disappearing entity pursuant to the merger. The terms “the Company,” “we,” “us,” and “our” refer to RAPT and RFAB, after giving effect to the Merger, unless otherwise stated or the context clearly indicates otherwise. The term “RAPT” refers to Raptor Technology Group, Inc., a Nevada Corporation before giving effect to the Merger, and the term “RFAB” refers to Raptor Fabrication and Equipment, Inc., a Florida Corporation before giving effect to the Merger. On June 30, 2011 we changed our fiscal year end to December 31 to match that of RFAB. This Quarterly Report on Form 10-Q contains the financial statements of RFAB for the period ended September 30, 2011 who has become the accounting acquirer on a going forward basis. This Amendment #1 makes only a minor change in the presentation of information in the statement of cash flows and the management discussion to address an XBRL technical issue resulting from a negative number field value. The change enabled XBRL interactive data to be furnished with this amendment #1. 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. RAPTOR TECHNOLOGY GROUP, INC. CONDENSED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) Assets Current assets Cash $
